DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims and their limitations are interpreted in lights of the specification as identified below:
Claim 1: a load-balancer configured to distribute the one or more data sets
across the plurality of proxies, the load balancer comprising ([0036] a load balancer 112 configured to distribute the one or more data sets across the plurality of proxies. The load balancer 112 includes a data receiver 114, a load estimator 116, and a load distributor 118. Each of these components is described in detail below): 
a data receiver configured to receive file data corresponding to the one or more data sets from a proxy of the plurality of proxies, wherein the file data comprises types of files, number of files, and total size of each file in the one or more data sets ([0037] The data receiver 114 is configured to receive file data corresponding to the one or more data sets from a proxy of the plurality of proxies, wherein the data comprises types of files, number of files, and total size of each file in the one or more data sets…); 
a load estimator configured to estimate a weighted average load of each data set in the one or more data sets based on the number of files, the total size of each file, a compressibility factor for each file type, and an encryption factor for each file type ([0039] The load estimator 116 is configured to estimate a weighted average load of each data set in the one or more data sets based on the number of files, the total size of each file, the compressibility factor for each file type, and the encryption factor for each file type. The load estimator 116 is configured to receive for each dataset: types of files, number of files for each file type, and the total size of each file from the data receiver…); and 
a load distributor configured to distribute the one or more data sets as a plurality of workloads across the plurality of proxies based on the weighted average load of each dataset ([0040] The load distributor 118 is configured to distribute the one or more data sets as a plurality of workloads across the plurality of proxies based on the weighted average load of each dataset…).
Claim 5: a statemap module configured to: 
save a statemap for each workload of the plurality of workloads onto the data back-up server and onto a corresponding proxy of the plurality of proxies used for latest back-up of each workload ([]), and 
maintain a statemap-proxy database based on a latest statemap for each workload and the corresponding proxy used for the latest back-up of each workload ([0050] maintain a statemap- proxy database based on a latest statemap for each workload and the corresponding proxy used for the latest back-up (either full or incremental back-up) of each workload..); 
a proxy selector configured to select a proxy from the plurality of proxies for performing the incremental back-up for a particular workload ([]); 
a statemap retriever configured to retrieve a latest statemap corresponding to the particular workload onto the selected proxy if the selected proxy is different from a proxy that performed the latest back-up for that particular workload ([0051] The proxy selector 117 is configured to select a proxy from the plurality of proxies for performing the incremental back-up for a particular workload..), and 
a back-up module configured to initiate the incremental back-up by the selected proxy based on the latest state-map ([0052-0053] back-up module 121 is configured to initiate incremental back-up based on the latest statemap..).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S Pub # 20170220281) in view of Wang (U.S Pub # 20190102232).
With regards to claim 1, Gupta discloses a data back-up system configured to back-up one or more data sets from one or more devices to a data back-up server by using a proxy pool comprising a plurality of proxies, the data back-up system comprising: 
a load-balancer configured to distribute the one or more data sets across the plurality of proxies, the load balancer comprising ([0050] load balancer for a proxy pool): 
a data receiver configured to receive file data corresponding to the one or more data sets from a proxy of the plurality of proxies, wherein the file data comprises types of files, number of files, and total size of each file in the one or more data sets ([0035] some workloads will include only requests for small objects, where the requested objects are only a few bytes or kilobytes in size, while other workloads will include requests for large objects that are gigabytes in size, such as virtual machine images, videos. [0037] some characteristics of the workload may include a size); 
a load distributor configured to distribute the one or more data sets as a plurality of workloads across the plurality of proxies based on the load of each dataset (Gupta [0058] map a type of workload to a proxy service pools) based on the weighted average load of each dataset.
Gupta does not disclose however Wang discloses:
a load estimator configured to estimate a weighted average load of each data set in the one or more data sets based on the number of files, the total size of each file, a compressibility factor for each file type, and an encryption factor for each file type ([0043] more recently encrypted packets may have higher weights than less recently encrypted packets [0064] weighted average ratio of compression for N-most recently encrypted packets in a moving average window. Where N denotes a count of the encrypted data packets included in the moving average window; x.sub.i denotes an individual compression ratio for a data packet i).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gupta by the system of Wang to calculate a weighted average of a load to be processed.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce the load on CPUs (Wang [0001]).
	Claims 8 and 14 correspond to claim 1 and are rejected accordingly.
	With regards to claim 4, Gupta further discloses:
wherein the load distributor is further configured to dynamically redistribute the one or more data sets across the plurality of proxies if one or more proxies of the plurality of proxies have finished back-up of a workload originally assigned to them ([0062] based upon a prior configuration of the load balancer by the resource pool manager, the load balancer dynamically maps the second workload to a second access path).
	Claims 10 and 17 correspond to claim 4 and are rejected accordingly.
Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S Pub # 20170220281) in view of Wang (U.S Pub # 20190102232) and in further view of Barik (U.S Pub # 20160055612).
With regards to claim 2, Gupta does not disclose however Barik discloses:
wherein the load distributor is further configured to split a dataset into two or more workloads using a Depth First Search (DFS) method, before distributing the one or more data sets as a plurality of workloads across the plurality of proxies ([0037] profiling workload such as workloads that perform depth first search algorithms for load distribution).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gupta and Wang by the system of Barik to partition a dataset based on a Depth First search load. 
	One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently distribute workload between processors (Barik [0015]).
	Claims 9 and 15 correspond to claim 2 and are rejected accordingly.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S Pub # 20170220281) in view of Wang (U.S Pub # 20190102232) and in further view of Doddaiah (U.S Pub # 20210149718).
	With regards to claim 3, Gupta does not disclose however wherein the load distributor is further configured to distribute the one or more data sets across the plurality of proxies based on one or more of: number of CPUs in each proxy, available memory in each proxy, I/O bandwidth, or network bandwidth ([0032] workload cost matrix including bandwidth utilization, number of CPUs).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gupta and Wang by the system of Doddaiah to distribute workload based on resource usage utilization.
	One of ordinary skill in the art would have been motivated to make this modification in order to calculate a weighted resource cost for processing received IO (Doddaiah [0005]).
	Claim 16 corresponds to claim 3 and is rejected accordingly.
Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S Pub # 20170220281) in view of Wang (U.S Pub # 20190102232) and in further view of Kumar (U.S Pub # 20190087282).
With regards to claim 5, Gupta does not disclose however Kumar discloses:
a statemap module configured to: 
save a statemap for each workload of the plurality of workloads onto the data back-up server and onto a corresponding proxy of the plurality of proxies used for latest back-up of each workload ([0333] Periodically and/or at the direction of a secondary copy policy or administrator, the exchange server 360 may transmit some or all of the email files to the one or more backup proxies 350. The one or more backup proxies 350 may process the email files to identify certain metadata), and 
maintain a statemap-proxy database based on a latest statemap for each workload and the corresponding proxy used for the latest back-up of each workload ([0334] indexing storage system may store the indices generated during secondary copy operations and/or metadata generated by the one or more backup proxies); 
a proxy selector configured to select a proxy from the plurality of proxies for performing the incremental back-up for a particular workload ([0336] instruct one or more proxies to perform operations); 
a statemap retriever configured to retrieve a latest statemap corresponding to the particular workload onto the selected proxy if the selected proxy is different from a proxy that performed the latest back-up for that particular workload ([0334] backup proxy may process and generate the metadata associated with the emails), and 
a back-up module configured to initiate the incremental back-up by the selected proxy based on the latest state-map ([0364-0365] email files, corresponding metadata may be processed by the backup proxy).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gupta and Wang by the system of Kumar to determine metadata of data to be backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a master content indexing proxy to identify at least one of a total number of proxies available to perform content indexing tasks (Kumar [0021]).
	Claims 11 and 18 correspond to claim 5 and are rejected accordingly. 
Claims 6-7, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S Pub # 20170220281) in view of Wang (U.S Pub # 20190102232) and in further view of Kumar (U.S Pub # 20190087282) and Sridharan (U.S Pub # 20210011627).
	With regards to claim 6, Gupta does not disclose however Kumar discloses:
	query the statemap-proxy database to identify the proxy that performed the latest select the identified proxy for if the identified proxy is available for incremental back-up ([0336] instruct one or more proxies to perform operations), or
	select a new proxy for preforming the incremental back-up if the identified proxy is not available ([0349] execute on selected proxies).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gupta and Wang by the system of Kumar to determine metadata of data to be backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a master content indexing proxy to identify at least one of a total number of proxies available to perform content indexing tasks (Kumar [0021]).
Sridharan discloses:
preforming the incremental back-up ([0033] backup proxy generates a backup image from the replica using the metadata).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gupta. Wang and Sridharan by the system of Sridharan to generate an incremental backup based on received metadata.
	One of ordinary skill in the art would have been motivated to make this modification in order to retrieve metadata from a replica and generating an incremental image backup image based on the reference point in time (Sridharan [0008]).
Claims 12 and 19 correspond to claim 6 and are rejected accordingly.
With regards to claim 7, Gupta does not disclose however Kumar discloses:
by performing peer-to-peer exchange ([0349] transmitting between proxies).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gupta and Wang by the system of Kumar to determine metadata of data to be backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a master content indexing proxy to identify at least one of a total number of proxies available to perform content indexing tasks (Kumar [0021]).
Sridhan discloses:
fetch the latest statemap onto the selected new proxy from the proxy that performed the latest back-up ([0036] retrieve metadata), or 
download the latest statemap onto the selected new proxy from the data back-up server if the proxy that performed the latest back-up is not functional ([0036] retrieving metadata from cloud and backup server).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gupta. Wang and Sridharan by the system of Sridharan to generate an incremental backup based on received metadata.
	One of ordinary skill in the art would have been motivated to make this modification in order to retrieve metadata from a replica and generating an incremental image backup image based on the reference point in time (Sridharan [0008]).
	Claims 13 and 20 correspond to claim 7 and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166